Citation Nr: 0327676	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Entitlement to an increased rating for the residuals of a 
fracture of the left ankle, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for the postoperative 
residuals of ligament surgery of the right ankle, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service reportedly from July 1970 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The record shows that the RO is in the process of 
adjudicating the issues of service connection for 
disabilities involving the left arm, knees, and hips.  This 
matter is referred to the RO for any appropriate actions.  


REMAND

During the veteran's hearing at the RO in February 2003, he 
reported receiving treatment from a private physician who had 
recommended surgery for his ankles.  The Board finds that 
these records should be obtained.  Also, the claims file does 
not indicate that the veteran's dates of service have been 
verified.  

In September 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1), which was cited in a 
January 2003 letter from the RO and the January 2003 
supplemental statement of the case, as inconsistent with 
statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 
7 010 (Fed. Cir. Sept. 22, 2003).  

Accordingly the case is REMANDED for the following actions:

1.  The RO is requested to ensure that 
all notice obligations relative to the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) and 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002) have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, and any 
other applicable legal precedent. 
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

2.  The RO should request the National 
Personnel Records Center to verify the 
veteran's period of active duty and 
character of discharge.

3.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
service connected disabilities covering 
the period from 1996 to the present, 
which have not been previously submitted.  

3.  The RO should is requested to obtain 
copies of any additional treatment 
records from the VA medical faculty 
covering the period from February 27, 
2003 to the present.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues on appeal, 
to include consideration all evidence 
received since the most recent 
supplemental statement of the case.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




